Plaintiffs in error were defendants and defendants in error were plaintiffs in the lower court, and will be so designated in this opinion.
Plaintiffs filed their petition June 18, 1932, seeking a judgment on a promissory note and foreclosure of a mortgage given to secure the same, and, under date of February 3, 1933, the judgment of the court was entered, granting judgment to the plaintiff as prayed and ordering foreclosure of real estate. The appeal is by transcript and purported bill of exceptions, but none of the evidence, if any was introduced, is shown, and no exception to the judgment of the court is made, and the only objection in the record to the order of the court overruling the motion to vacate the order approving sale. No evidence is in the record which shows what basis the court entered its order denying the application to set aside the sale, or what errors were committed, if any.
This court has held that where, upon examination of the record, the assignments of error, and the motion to dismiss, the appeal is manifestly without merit and taken for delay only, the same will be dismissed. Wetumka Ice Corporation v. Williams, 163 Okla. 169, 21 P.2d 742; Johnson v. Mills Produce Co., 163 Okla. 121, 21 P.2d 1053; Semler v. State,163 Okla. 58, 20 P.2d 1041.
It is therefore ordered that the appeal be dismissed. *Page 129